Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Acuity Brands OTTAWA, Canada – June 25, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced its subsidiary, Intuitive Building Controls, Inc., has entered into a patent license agreement with Acuity Brands, Inc. (“Acuity Brands”), related to network lighting controller technology. WiLAN acquired the patents from Hewlett-Packard in November 2014. Acuity Brands is one of the world's leading providers of lighting solutions for both indoor and outdoor applications. These solutions cover both conventional fixtures and advanced solid-state technology that can integrate with digital controls and daylighting to create greater energy efficiencies and a higher quality of light.
